DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 3/16/2022 and 7/29/2022 are being considered by the examiner.

Response to Amendment
	The Amendment filed 6/3/2022 has been entered.  Claims 1-20 remain pending in the Application; claims 17-20 remain withdrawn from consideration as they are drawn to a non-elected invention.  The amendments to the claims have overcome the Objection and 112(b) Rejections previously set forth in the Non-Final Office action mailed 3/3/2022.

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Applicant argues the alignment tab(s) of Crisp do not define an origin.  Examiner respectfully disagrees.  As can be seen in Figs 1 and 6 of Crisp, the alignment tab(s) (as defined in the Rejections below) are utilized to orient the frame on manufacturing stations (110, 114, 118, 122, and 126 as may be seen in Fig 1) in a same preferred orientation, or “an origin”.  Crisp, therefore, meets this added functional limitation.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al. (US 20120272463).
	Regarding these claims Crisp teaches:
1. A frame (200) for use in manufacturing having a long side (bottom side Fig 2) and a short side (left side Fig 2), the frame comprising: 
a perimeter defined by the long side, a second, opposing long side, the short side, and a second, opposing short side (clearly seen in Fig 2); 
a first alignment tab (one of tabs defining 252, 254, or 256), the first alignment tab comprising an alignment element (rounded end of tab), wherein the first alignment tab and the alignment element allow for positioning of the frame at a manufacturing station and defining an origin for a manufacturing process to occur within a center area defined by the perimeter (are capable of, as aligning seen in Fig 6 and defining an “origin” or reference position at manufacturing station(s) such as at 112, 116, 120, 124, and 128 as seen in Fig 1).  
2. The frame of claim 1, further comprising a second alignment tab (other of tabs defining 252, 254, or 256), the second alignment tab comprising a second alignment element (rounded end of tab).  
3. The frame of claim 2, wherein the second alignment tab extends in an orientation the same as an orientation of the first alignment tab (clearly seen in Figs).  
5. The frame of claim 2, wherein the alignment element of the first tab is positioned symmetrically about a center axis of the frame to the second alignment element (when center line is drawn parallel to a long side).  
6. The frame of claim 2, wherein the alignment element of the first tab is positioned asymmetrically about a center axis of the frame to the second alignment element (when center line is drawn parallel to a short side).  
7. The frame of claim 1, wherein the alignment element protrudes from the alignment tab (clearly seen in Figs, especially Fig 3).  
8. The frame of claim 1, wherein the alignment element is a discontinuity in at least the surface of the alignment tab (the rounded end is discontinuous from the straight edges in that it does not continue in the same plane defining the sides of the tabs).  
9. The frame of claim 1, further comprising a tensioning element (244) for securing a material within the frame (are capable of; ¶ [0035]).  
10. The frame of claim 1, further comprising a support structure (218) for supporting a material within the frame (is capable of; ¶ [0035]).  
11. The frame of claim 10, wherein the support structure is discontinuous (clearly seen there are multiple apertures therethrough).  

	Crisp (Fig 2), however, does not explicitly teach:
1. the first alignment tab extending from the frame long side.
3. wherein the second alignment tab extends from the frame long side.  
4. The frame of claim 3, wherein the first alignment tab is within 150mm of the frame short side, and the second alignment tab is within 150 mm of the second frame short side.  

	Regarding claims 1 and 3, Crisp (Figs 7-9) teaches a frame which may have alignment tabs (defining 724) located on the long side of the frame.  It would have been obvious to one of ordinary skill in the art before the effective filing to have modified the frame of Crisp (Fig 2) to incorporate the teachings of Crisp (Figs 7-9) and locate the alignment tabs on the long side of the frame, as doing so would allow the operator to locate the frame in a processing machine at a preferred orientation.  Merely relocating the alignment tabs on a different surface of the frame is not considered to patentably distinguish over the prior art.
Regarding claim 4, similarly as stated above with respect to claims 1 and 3, the location of the alignment tabs is not considered to patentably distinguish over the prior art.  This is considered a design consideration which would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention. 

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Allowable Subject Matter
Claims 12-16 are allowed.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723